Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 28 August 1780
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


                        
                            Sir,
                            Newport 28th August 1780.
                        
                        I arrived from Providence last night, where I had gone to see our Hospital. It is owing to Your Excellency’s
                            orders and goodness, and to the case of those employed in it, that it is one of the finest ever I saw. I then Learned that
                            the Mountain had brought forth a Mouse! Yesterday and to Day The British fleet has been seen, 26, in number, several of
                            them Transports, they were riding between Elizabeth Island and the Vineyard Nine Days ago. Major General sent word to the
                            inhabitants to be on the watch and to secure their cattle in the Continent. I am wholly ignorant of what they have done,
                            it is thought here they are disaffected to the Common cause. I am with respect, Sir, Your Excellency’s Most obedient
                            humble servant 
                        
                            le cte de Rochambeau
                        
                    